Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Claim 1 recites the limitation “circuity required to control the output of the heating element” in line 3.  Suggest change “circuity” with circuitry.
Suggest changing each claims with proper lines spacing.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because “Figure 2” should be indicated on the drawing sheets. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation “not in direct contact with the heating element” in line 1 is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.   Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (see MPEM 2173.05(i)).
Claim 14 recites the limitation “do not need to exist in a one to one ratio” in line 1 is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the same object” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the circuity” in line 3. There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the control system” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation “the object detection sensor” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation “the object detection sensor” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
circuitry as mentioned in line 3 of Claim 1 are? Appropriate correction/clarification is required.
Claim 3 recites the limitation “objects” twice in line 2, rendering the claim indefinite. It is unclear what the relation between these “objects” and object as mentioned in line 1 of Claim 1 are? Appropriate correction/clarification is required.
Claim 3 recites the limitation “a computing unit” in line 2, rendering the claim indefinite. It is unclear what the relation between this “computing unit” and a computing unit as mentioned in line 4 of Claim 1 are? Appropriate correction/clarification is required.
Claim 3 recites the limitation “the sensor” in line 3, rendering the claim indefinite. It is unclear what the relation between this “sensor” and object presence sensor as mentioned in line 2 of Claim 1 are? Appropriate correction/clarification is required.
Claim 5 recites the limitation “the user feedback” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “the user” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “appropriate circuitry” in line 1, rendering the claim indefinite. It is unclear what the relation between this “circuitry” and circuitry as mentioned in line 3 of Claim 1 are? Appropriate correction/clarification is required.
Claim 6 recites the limitation “a computing unit” in line 2, rendering the claim indefinite. It is unclear what the relation between this “computing unit” and a computing unit as mentioned in line 4 of Claim 1 are? Appropriate correction/clarification is required.
Claim 15 recites the limitation “an objects” in line 1, rendering the claim indefinite. It is unclear what the relation between these “objects” and object as mentioned in line 1 of Claim 1 are? Appropriate correction/clarification is required.
Claim 16 recites the limitation “a computing unit” in line 2 and “computer units” in line 3, rendering the claim indefinite. It is unclear what the relation between these “computing units” and a computing unit as mentioned in line 4 of Claim 1 are? Appropriate correction/clarification is required.
Claim 17 recites the limitation “computer units” in line 2, rendering the claim indefinite. It is unclear what the relation between these “computing units” and a computing unit as mentioned in line 4 of Claim 1 are? Appropriate correction/clarification is required.
Claim 17 recites the limitation “a central computing unit can oversee multiple local computing units which can each control multiple cells” in line 2, rendering the claim indefinite. It is unclear whether each of the multiple local computing unit can control multiple cells? Or each of the multiple local computing unit can only respective control each of the multiple cell? Appropriate correction/clarification is required. For examination purposes, examiner interprets “a central computing unit can oversee multiple local computing units which can each control multiple cells” as "a central computing unit can oversee any computing units which can control any cell”.
Claim 19 recites the limitation “at least two or more objects can be detected and heated in parallel” in line 1, rendering the claim indefinite. It is unclear what the meaning in parallel” are? Appropriate correction/clarification is required. For examination purposes, examiner interprets “at least two or more objects can be detected and heated in parallel” as “at least two or more objects can be detected and heated in parallel location on any surface”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yun (US 2018/0168005 A1).
Regarding Independent Claim 1, Yun discloses a system for detecting the proximity of materials and applying heat to the same object, said system comprising an 
Regarding Claims 2-21, Yun discloses the invention as claimed and as discussed above, and Yun further disclose:
Claim 2, wherein the object detection sensor is capable of sensing both
conductive and non-conductive materials (configured to sense the position of the cooking vessel 1, [0104]).
Claim 3, wherein the object detection sensor (vessel sensing unit 130, Fig 4, [0094]) is monitored by circuitry (a drive unit 150, Fig 4, [0094]) and a computing unit (a controller 110, Fig 4, [0094]) to detect the presence of objects and trigger an event (110 may display the position of the cooking vessel 1….based on the sensing results of the vessel sensing unit 130, [0111]) when objects come within a predetermined distance of the sensor (objects come within a predetermined distance between the cooking plate 102 and the sensor, see details in Figs 1-2 and 5, [0106]).
Claim 4, wherein the heating element (induction heating coils 201, Fig 4, [0094]) is automatically turned on when the object presence sensor triggers an event (automatically heat a cooking vessel placed at any position, [0006]).
Claim 5, wherein the user feedback (user interface 120, Figs 1-2 and 4, [0066]) is used to manually turn on the heating element (to receive a control command from a 
Claim 6, wherein the heating element can be control by appropriate
circuitry (the drive unit 150 may receive power…and supply currents to the induction heating coils 201 in accordance with a driving control signal of the controller 110, Fig 4, [0121]) and a computing unit (controller 110, Fig 4, [0094]) to provide at least 2 different power output levels (user inputs a command to increase power output of the cooking apparatus 100 via the input button 122, [0102], Fig 4).
Claim 7, wherein the object presence sensor (vessel sensing unit 130, Fig 4, [0094]) is physically separated from the object (cooking vessel 1, [0065], Fig 1) being detected.
Claim 8, wherein the object being heated (cooking vessel 1, [0065], Fig 1) is not in direct contact with the heating element (induction heating coils 201, Fig 4, [0094]).
Claim 9, a system comprised of an array of 2 or more cells (the system of claim 1) that function collectively to detect objects and heat the same object (the 44 induction heating coils 201 may be divided into four groups 210, 20, 230, and 240, [0086], Fig 2).
Claim 10, wherein all of the object presence sensors of each cell is isolated from the rest (the plurality of vessel sensors 131 may respectively be installed in the vicinity of the plurality of induction heating coils 201 and detect the cooking vessel 1 overlapping the induction heating coils 201, [0105]).
Claim 11, wherein the heating elements can be controlled independently (see Fig 4) of the object presence sensors by a user interface (user interface 120, [0066], Figs 1-2 and 4).
Claim 12, wherein each heating elements power output (vessel sensors 131 configured to sense the position of the cooking vessel 1….output information on the position of the cooking vessel 1 to the controller 110, [0104]) can be individually controlled (the plurality of vessel sensors 131 may respectively be installed in the vicinity of the plurality of induction heating coils 201 and detect the cooking vessel 1 overlapping the induction heating coils 201, [0105]).
Claim 13, wherein the object presence sensor data from multiple object presence sensors (a plurality of vessel sensors 131 configured to sense the position of the cooking vessel 1, [104]) is used to determine whether or not a sensing event should be triggered for a single cell (the 44 induction heating coils 201 may be divided into four groups 210, 20, 230, and 240, [0086], Fig 2; Since the cells- 210, 20, 230, and 240 each with a plurality of vessel sensors 131, which can determine whether or not a sensing event should be triggered for a single cell, Figs 2 and 5).
Claim 14, wherein the heating elements and object presence sensors do not need to exist in a one to one ratio (plurality of vessel sensors 131 may respectively be installed in the vicinity of the plurality of induction heating coils 201 and detect the cooking vessel 1 overlapping the induction heating coils 201, [0105]).
Claim 15, wherein an object can be tracked in software as it moves across multiple cells of the array (the plurality of vessel sensors 131 may respectively be 
Claim 16, wherein a subset of cells of array can be controlled by a
computing unit (PBAs 311,, [0078], Fig 2) capable of coordinating with other at least one or more other computing units that similarly control other subsets of the population of cells (driving layer 3000 may be partitioned into the plurality of PBAs 311, 321, 322, 323, 324, 331, and 332 as illustrated in Fig 2, [0079]).
Claim 17, wherein a central computing unit (a driving layer 300 including a plurality of PBAs, [0078], Fig 2) can oversee multiple local computing units which can each control multiple cells (driving layer 3000 may be partitioned into the plurality of PBAs 311, 321, 322, 323, 324, 331, and 332 as illustrated in Fig 2, [0079]).
Claim 18, wherein objects can be tracked as they move over the array of cells (the plurality of vessel sensors 131 may respectively be installed in the vicinity of the plurality of induction heating coils 201 and detect the cooking vessel 1 overlapping the induction heating coils 201, [0105], Fig 2).
Claim 19, wherein at least two or more objects can be detected and heated in parallel (the 44 induction heating coils 201 may be divided into four groups 210, 20, 230, and 240, [0086], Fig 2. Since the cells- 210, 20, 230, and 240 each with a plurality of vessel sensors 131, which two or more objects can be detected and heated in parallel position on the cooking plate 102, Fig 2).
Claim 20, wherein at least two or more objects on the array of cells can be heated to different temperatures (controller 110 may determine whether or not the cooking vessel 1 is overheated based on the sensing result of the temperature sensing 
Claim 21, incorporated into a cooktop (a cooking plate 102, [0065], Figs 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761